Case 7:21-cv-00986-VB Document 12 Filed 03/17/21 Page 1 of 13

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

CHAD S. JOHNSON,

Plaintiff,
-against-
DEPARTMENT OF CORRECTIONS; 21-CV-0986 (VB)
DOWNSTATE CORRECTIONAL FACILITY;
WARDEN OF DOWNSTATE ORDER OF SERVICE

CORRECTIONAL FACILTY; DEPUTY OF
SECURITY; SERGEANT S. PETRIE; LT.
KAILVETTI; OFFICER D. ALLEN; JOHN
DOE 1; JOHN DOE 2; JOHN DOES 3-6,

 

Defendants.

 

VINCENT L. BRICCETTI, United States District Judge:

Plaintiff, currently incarcerated at Great Meadow Correctional Facility in the custody of
the New York State Department of Corrections and Community Supervision (DOCCS), brings
this pro se action under 42 U.S.C. § 1983. By order dated March 16, 2021, the Court granted
Plaintiff’s request to proceed without prepayment of fees, that is, in forma pauperis.'

STANDARD OF REVIEW

The Prison Litigation Reform Act requires that federal courts screen complaints brought
by prisoners who seek relief against a governmental entity or an officer or employee of a
governmental entity. See 28 U.S.C. § 1915A(a). The Court must dismiss a prisoner’s in forma
pauperis complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v, Dixon, 480 F.3d

 

' Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed in forma pauperis. See 28 U.S.C. § 1915(b)().
Case 7:21-cv-00986-VB Document 12 Filed 03/17/21 Page 2 of 13

636, 639 (2d Cir. 2007). The Court must also dismiss a complaint if the court lacks subject
matter jurisdiction. See Fed. R. Civ. P. 12(h)(3).
DISCUSSION

A. Claims against DOCCS and Downstate Correctional Facility

“[A]s a general rule, state governments may not be sued in federal court unless they have
waived their Eleventh Amendment immunity, or unless Congress has abrogated the states’
Eleventh Amendment immunity ....” Gollomp v. Spitzer, 568 F.3d 355, 366 (2d Cir. 2009).
“The immunity recognized by the Eleventh Amendment extends beyond the states themselves to
state agents and state instrumentalities that are, effectively, arms of a state.” Jd. New York has not
waived its Eleventh Amendment immunity to suit in federal court, and Congress did not abrogate
the states’ immunity in enacting 42 U.S.C. § 1983. See Trotman v. Palisades Interstate Park
Comm’n, 557 F.2d 35, 40 (2d Cir. 1977).

Plaintiff names New York State DOCCS and one of the facilities that it operates,
Downstate Correctional Facility, as defendants in this action. DOCCS is an arm of the state
entitled to Eleventh Amendment immunity, and therefore plaintiff’s § 1983 claims against
DOCCS and Downstate are barred by the Eleventh Amendment and are dismissed.” The Clerk is
instructed to terminate defendants Department of Corrections and Downstate Correctional

Facility.

 

* Downstate Correctional Facility also lacks the capacity to be sued in the name of the
facility. Moreover, as state entities, neither DOCCS nor Downstate Correctional Facility is a
“person” for purposes of a § 1983 claim. See generally Will v. Mich. Dep t of State Police, 491
U.S. 58 (1989) (holding that a state agency is not a “person” for the purpose of § 1983 liability).
Case 7:21-cv-00986-VB Document 12 Filed 03/17/21 Page 3 of 13

B. Service on Named Defendants

Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the
Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6
(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all
process... in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to
serve if the plaintiff is authorized to proceed IFP)).

Although Rule 4(m) of the Federal Rules of Civil Procedure generally requires that the
summons and complaint be served within 90 days of the date the complaint is filed, Plaintiff is
proceeding IFP and could not have served the summons and complaint until the Court reviewed
the complaint and ordered that a summons be issued. The Court therefore extends the time to
serve until 90 days after the date the summons is issued. If the complaint is not served within that
time, Plaintiff should request an extension of time for service. See Meilleur v. Strong, 682 F.3d
56, 63 (2d Cir. 2012) (holding that it is the plaintiff’s responsibility to request an extension of
time for service); see also Murray y, Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the
[plaintiff proceeding IFP] provides the information necessary to identify the defendant, the
Marshals’ failure to effect service automatically constitutes ‘good cause’ for an extension of time
within the meaning of Rule 4(m).”).

To allow Plaintiff to effect service on Defendants Correction Officer D. Allen, Sergeant
S. Petrie, Lieutenant Kailvetti, the Warden of Downstate Correctional Facility, and the Deputy of
Security through the U.S. Marshals Service, the Clerk of Court is instructed to fill out a U.S.
Marshals Service Process Receipt and Return form (““USM-285 form”) for each of these
defendants. The Clerk of Court is further instructed to issue a summons and deliver to the
Marshals Service all the paperwork necessary for the Marshals Service to effect service upon

these defendants.
Case 7:21-cv-00986-VB Document 12 Filed 03/17/21 Page 4 of 13

Plaintiff must notify the Court in writing if his address changes, and the Court may
dismiss the action if Plaintiff fails to do so.

Cc. John Doe Defendants

Under Valentin v. Dinkins, a pro se litigant is entitled to assistance from the district court
in identifying a defendant. 121 F.3d 72, 76 (2d Cir. 1997). In the complaint, Plaintiff may supply
sufficient information to permit DOCCS to identify Correction Officer “John Doe” #1, who was
involved in the discovery of contraband in Plaintiff’s cell at Downstate in September 2018.
Plaintiff may also supply sufficient information to permit DOCCS to identify Correction Officers
“John Doe” # 2-4, who packed Plaintiff’s belongings when he was transferred out of Downstate
in January 2021.

It is therefore ordered that the New York State Attorney General, who is the attorney for
and agent of DOCCS, shall ascertain the identity and badge number of each John Doe whom
Plaintiff seeks to sue here and the address where each may be served. The New York State
Attorney General shall provide this information to Plaintiff and the Court within sixty days of the
date of this order.

Within thirty days of receiving this information, Plaintiff must file an amended complaint
naming the John Doe defendants. The amended complaint will replace, not supplement, the
original complaint. An amended complaint form for Plaintiff to complete after receiving this
information is attached to this order. Once Plaintiff has filed an amended complaint, the Court
will screen the amended complaint and, if necessary, issue an order directing the Clerk of Court
to complete the USM-285 forms with the addresses for the named John Doe Defendants and

deliver to the U.S. Marshals Service all documents necessary to effect service.
Case 7:21-cv-00986-VB Document 12 Filed 03/17/21 Page 5 of 13

CONCLUSION

The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an
information package. The Court dismisses Plaintiff’s claims against Downstate Correctional
Facility, and DOCCS, sued herein as “the Department of Corrections.” See 28 U.S.C.

§ 1915(e)(2)(B) Gil)

The Clerk of Court is further instructed to complete the USM-285 forms with the
addresses for Defendants Allen, Petrie, Kailvetti, and the Downstate Warden and Deputy of
Security and deliver to the U.S. Marshals Service all documents necessary to effect service on
these Defendants.

The Clerk of Court is directed to mail a copy of this order and the complaint to the New
York State Attorney General at: 28 Liberty Street, New York, NY 10005. An “Amended
Complaint” form is attached to this order.

The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would
not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an
appeal. Cf Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant
demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated: March 17, 2021

White Plains, New York \ Wud

VINCENT L. BRICCETTI
United States District Judge

 
Case 7:21-cv-00986-VB Document 12 Filed 03/17/21 Page 6 of 13

DEFENDANTS AND SERVICE ADDRESSES

Correction Officer D. Allen
Downstate Correctional Facility
121 Red Schoolhouse Rd
Fishkill, NY 12524

Lieutenant Kailvetti

Downstate Correctional Facility
121 Red Schoolhouse Rd
Fishkill, NY 12524

Sergeant S. Petrie

Downstate Correctional Facility
121 Red Schoolhouse Rd
Fishkill, NY 12524

Warden

Downstate Correctional Facility
121 Red Schoolhouse Rd
Fishkill, NY 12524

Deputy of Security

Downstate Correctional Facility
121 Red Schoolhouse Rd
Fishkill, NY 12524
Case 7:21-cv-00986-VB Document 12 Filed 03/17/21 Page 7 of 13

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

Write the full name of each plaintiff.

-against-

 

 

 

 

Write the full name of each defendant. If you need more
space, please write “see attached” in the space above and
attach an additional sheet of paper with the full list of
names. The names listed above must be identical to those
contained in Section Il.

CV

(Include case number if one has been
assigned)

AMENDED

COMPLAINT

Do you want a jury trial?
C}Yes CINo

 

 

NOTICE

The public can access electronic court files. For privacy and security reasons, papers filed
with the court should therefore not contain: an individual’s full social security number or full
birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of
an individual’s birth; a minor's initials; and the last four digits of a financial account number.

See Federal Rule of Civil Procedure 5.2.

 

Rev. 2/10/17

 
Case 7:21-cv-00986-VB Document 12 Filed 03/17/21 Page 8 of 13

I. BASIS FOR JURISDICTION

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332,
a case in which a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than $75,000, is a diversity case. In a diversity case, no defendant may
be a citizen of the same State as any plaintiff.

What is the basis for federal-court jurisdiction in your case?
L] Federal Question
[] Diversity of Citizenship

A. If you checked Federal Question

Which of your federal constitutional or federal statutory rights have been violated?

 

 

 

 

B. If you checked Diversity of Citizenship
1. Citizenship of the parties

Of what State is each party a citizen?

The plaintiff, , is a citizen of the State of
(Plaintiffs name)

 

 

(State in which the person resides and intends to remain.)

or, if not lawfully admitted for permanent residence in the United States, a citizen or
subject of the foreign state of

 

If more than one plaintiff is named in the complaint, attach additional pages providing
information for each additional plaintiff.

Page 2
Case 7:21-cv-00986-VB Document 12 Filed 03/17/21 Page 9 of 13

If the defendant is an individual:

The defendant, , is a citizen of the State of
(Defendant’s name)

 

 

or, if not lawfully admitted for permanent residence in the United States, a citizen or
subject of the foreign state of

 

If the defendant is a corporation:

The defendant, , is incorporated under the laws of

 

the State of

 

and has its principal place of business in the State of

 

or is incorporated under the laws of (foreign state)

 

and has its principal place of business in

 

If more than one defendant is named in the complaint, attach additional pages providing
information for each additional defendant.

Il, PARTIES

A. Plaintiff Information

Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.

 

 

 

 

 

First Name Middle Initial Last Name

Street Address

County, City State Zip Code
Telephone Number Email Address (if available)

Page 3
Case 7:21-cv-00986-VB Document12 Filed 03/17/21 Page 10 of 13

B. Defendant Information

To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. Attach additional pages if needed.

Defendant 1:

Defendant 2:

Defendant 3:

 

First Name Last Name

 

Current Job Title (or other identifying information)

 

Current Work Address (or other address where defendant may be served)

 

County, City State Zip Code

 

First Name Last Name

 

Current Job Title (or other identifying information)

 

Current Work Address (or other address where defendant may be served)

 

County, City State Zip Code

 

First Name Last Name

 

Current Job Title (or other identifying information)

 

Current Work Address (or other address where defendant may be served)

 

County, City State Zip Code

Page 4
Case 7:21-cv-00986-VB Document12 Filed 03/17/21 Page 11 of 13

Defendant 4:

 

First Name Last Name

 

Current Job Title (or other identifying information)

 

Current Work Address (or other address where defendant may be served)

 

County, City State Zip Code

Ill, STATEMENT OF CLAIM

Place(s) of occurrence:

 

Date(s) of occurrence:

 

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and what each defendant personally did or failed to do that harmed you. Attach
additional pages if needed.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 5
Case 7:21-cv-00986-VB Document12 Filed 03/17/21 Page 12 of 13

 

 

 

 

 

 

 

 

 

 

INJURIES:

If you were injured as a result of these actions, describe your injuries and what medical
treatment, if any, you required and received.

 

 

 

 

 

IV. RELIEF

State briefly what money damages or other relief you want the court to order.

 

 

 

 

 

Page 6
Case 7:21-cv-00986-VB Document 12 Filed 03/17/21 Page 13 of 13

V. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil
Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.

 

 

 

 

 

 

 

Dated Plaintiff's Signature

First Name Middle Initial Last Name

Street Address

County, City State Zip Code
Telephone Number Email Address (if available)

I have read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
OYes ONo

If you do consent to receive documents electronically, submit the completed form with your
complaint. If you do not consent, please do not attach the form.

Page 7
